

	

		II

		109th CONGRESS

		1st Session

		S. 1770

		IN THE SENATE OF THE UNITED STATES

		

			September 26, 2005

			Mr. Obama (for himself,

			 Mrs. Murray, Mr. Corzine, Mr.

			 Kerry, and Mr. Levin)

			 introduced the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986 to provide for

		  advance payment of the earned income tax credit and the child tax credit for

		  2005 in order to provide needed funds to victims of Hurricane Katrina and to

		  stimulate local economies.

	

	

		1.Short titleThis Act may be cited as the

			 Hurricane Katrina Fast-Track Refunds

			 for Working Families Act of 2005.

		2.Findings

			(1)An estimated 1.3 million households were

			 affected by Hurricane Katrina, many of which were working families left with no

			 material belongings and minimal assets following the storm.

			(2)It will be difficult for these working

			 families to immediately find new employment opportunities and to restore lost

			 wages, thus depleting their resources for food, housing, clothing, and other

			 necessities.

			(3)These working families can be expected to

			 spend their fast-tracked tax refunds on immediate necessities which will

			 stimulate local economic activity.

			(4)These families have worked hard, earned

			 their Child Tax Credit and Earned Income Tax Credit refunds and should receive

			 them now rather than later.

			3.Advance payment

			 of earned income tax credit and child tax credit for 2005 for victims of

			 Hurricane Katrina

			(a)In

			 generalSubchapter B of chapter 61 of the Internal Revenue Code

			 of 1986 (relating to rules of special application) is amended by adding at the

			 end the following new section:

				

					6430.Advance

				payment of earned income tax credit and child tax credit for 2005 for victims

				of Hurricane Katrina

						(a)In

				generalEach eligible

				taxpayer shall be treated as having made a payment against the tax imposed by

				chapter 1 for the taxpayer’s last taxable year ending in 2004 in an amount

				equal to—

							(1)the child tax

				credit refund amount (if any) for such taxable year, and

							(2)the earned income

				credit refund amount (if any) for such taxable year.

							(b)DefinitionsFor

				purposes of this section—

							(1)Eligible

				taxpayerThe term

				eligible taxpayer means any taxpayer—

								(A)who was allowed a

				credit under section 24 (relating to child tax credit) or section 32 (relating

				to earned income credit) for the taxpayer’s last taxable year ending in 2004,

				and

								(B)whose address on such taxpayer’s return for

				such last taxable year was within an area determined by the President to

				warrant individual or individual and public assistance from the Federal

				Government under the Robert T. Stafford Disaster Relief and Emergency

				Assistance Act by reason of Hurricane Katrina.

								(2)Child tax credit

				refund amountThe child tax

				credit refund amount is the amount of the credit which would have been allowed

				under section 24 for such last taxable year if only qualifying children (as

				defined in section 24(c)) of the taxpayer for such year who had not attained

				age 17 as of December 31, 2005, were taken into account.

							(3)Earned income

				credit refund amountThe

				earned income credit refund amount is the amount of the credit which would have

				been allowed under section 32 for such last taxable year if—

								(A)the amount in

				section 32(b)(2)(B) were $2,000, and

								(B)an individual is

				treated as meeting the age requirements under section 32 only if such

				requirements are met as of December 31, 2005.

								(c)Timing of

				paymentsIn the case of any

				overpayment attributable to this section, the Secretary shall, subject to the

				provisions of this title, refund or credit such overpayment as rapidly as

				possible and shall ensure that adequate systems and delivery mechanisms are in

				place for the prompt delivery of refunds to eligible recepients.

						(d)Coordination

				with credits

							(1)In

				generalThe amount of credit which would (but for this subsection

				and section 26) be allowed under sections 24 and 32, as the case may be, for

				the taxpayer's first taxable year beginning in 2005 shall be reduced (but not

				below zero) by so much of the payment made to the taxpayer under this section

				as is attributable to such section 24 or 32. Any failure to so reduce the

				credit shall be treated as arising out of a mathematical or clerical error and

				assessed according to section 6213(b)(1).

							(2)Joint

				returnsIn the case of a payment under this section with respect

				to a joint return, half of such payment shall be treated as having been made to

				each individual filing such return.

							(e)No

				interestNo interest shall be allowed on any overpayment

				attributable to this

				section.

						.

			(b)Clerical

			 amendmentThe table of sections for such subchapter B is amended

			 by adding at the end the following new item:

				

					Sec. 6430. Advance payment of

				earned income tax credit and child tax credit for 2005 for victims of Hurricane

				Katrina..

				

			(c)Effective

			 dateThe amendments made by this section shall take effect on the

			 date of the enactment of this Act.

			

